964 A.2d 649 (2009)
407 Md. 232
In the Matter of the Application of Aaron David BINSTOCK for Admission to the Bar of Maryland.
Misc. No. 7, September Term, 2008.
Court of Appeals of Maryland.
February 9, 2009.
John M. Quinn, Rockville, for Applicant.
Argued before BELL, C.J. HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

ORDER
The Court having considered the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Seventh Appellate Circuit, and the oral argument of the applicant presented at a hearing held before this Court on February 6, 2009, it is this 9th day of February, 2009,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Seventh Appellate Circuit be, and they are hereby, accepted, and it is further
ORDERED, that the applicant, Aaron David Binstock, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.